Exhibit 10.3 LOAN CONTRACT Party A: (Lender)Shandong Longkong Travel development Co., Ltd Party B: (Borrower) Yishui Underground Fluorescent Lake Travel Development Co., Ltd To relieve the financial strain, Party A agrees to provide a Loan to Party B; the loan fund shall be used by Party B for business operating; through consultations, Both Parties agree to sign the contract: Article 1: Description of the loan 1. The loan term shall be one year starting from 30-11-2009 to 29-11-2010. 2. The loan lending interest rate shall be a monthly rate at of rate of 0.8%. 3. The loan shall be used for working capital, Party B shall not change the purpose of the loan. 4. The loan Amount is RMB12, 000, 000.00 Yuan; in words: RMB Twelve Million Yuan. Article 2: Commitments 1. The loan is due, Party B commits to repay up. Party B fails to repay the Loan including the principal and interest, Party A may go to laws to recover the loan. 2. The loan is due, in case of that Party B still has financial strain, the loan may be extended with Party A’s consent. Article 3: The contract is made out in 2 duplicates, each for both parties. Party A: (Lender) Shandong Longkong Travel development Co., Ltd(sealed) Signature:/s/ YU XINBO Party B: (Borrower) Yishui Di Xia Ying Kwong Hu Nu You Fa Zhen Co Ltd(sealed) Signature:/s/XU JIAN Date: 26-11-2009
